UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6647


DAVID A. GAMBINO,

                Plaintiff - Appellant,

          v.

DR. MOUBAREK, MD; CAROL MILLER, HIT; KRISTI CRITES, CRNP;
TOM GERA, RN; TODD C, PA-C; AMERZUA JODY, L.RN; BOCH P., RN;
VANMETER DENISE, RN; WARDEN STEWART, Warden; MCGAHEE
TEQUILA, DMD; BLAINE SMITH, MD; CARRIE HANSCOM, Director of
Radiology,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cv-02202-TDC)


Submitted:   February 22, 2017              Decided:   March 6, 2017


Before NIEMEYER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


David A. Gambino, Appellant Pro Se.    Jane Elizabeth Andersen,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland;
Christopher Ryan Daily, BRADY, FISCHEL & DAILY, LLC, Annapolis,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     A.    Gambino      appeals        the   district     court’s    order

dismissing his complaint for failure to exhaust administrative

remedies.       We have reviewed the record and find no reversible

error.        Although we agree that Gambino failed to exhaust his

claims and dismissal is mandatory, the dismissal should have

been without prejudice to his right to refile should exhaustion

become complete.          Accordingly, we affirm the judgment of the

district       court    as     modified       to     reflect    dismissal       without

prejudice.       Gambino v. Moubarek, No. 8:15-cv-02202-TDC (D. Md.

Apr.    22,    2016).        We    deny   Gambino’s      motions      for    injunctive

relief, for a continuance, and to supplement the appeal with new

evidence.       We dispense with oral argument because the facts and

legal    contentions      are      adequately       presented    in    the   materials

before   this     court      and   argument    would     not    aid   the    decisional

process.

                                                               AFFIRMED AS MODIFIED




                                           2